Citation Nr: 0433918	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991 and from November 2000 to July 2003.  The veteran also 
served in the National Guard.  He had several periods of 
active duty for training (ACDUTRA) including July to November 
1986 and June 17 to July 2, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington D.C. 
and Roanoke, Virginia.  The veteran currently resides within 
the jurisdiction of the RO in Roanoke, Virginia.  A hearing 
was held before the undersigned Veterans Law Judge in June 
1998.

The Board notes again, as it did in its prior remand of 
September 1998, that the veteran has raised the issue of 
service connection for hemorrhoids, which has yet to be 
adjudicated.  This issue is again referred to the RO for 
adjudication.

While this decision concerns the issue of service connection 
for PTSD, this decision does not address the issue of service 
connection for any other psychiatric disorder.  The Board 
notes that records from the veteran's most recent period of 
active duty service, from November 2000 to July 2003, 
indicate treatment for an adjustment disorder with depressed 
mood and anxiety.  The Board finds that this evidence raises 
the issue of service connection for a psychiatric disorder 
other than PTSD.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's low back disorder is of service origin.

2.  The veteran does not have a current diagnosis of PTSD.



CONCLUSION OF LAW

1.  A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, January 1996 and May 
1997 Statements of the Case, several Supplemental Statements 
of the Case, including those dated May 2003, and a VCAA 
letter February 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  A 
VA compensation examination has also been conducted.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual background

The veteran maintains that while serving in the Persian Gulf 
he was involved in a truck accident in which he injured his 
back.  His administrative records show he served in the 
Persian Gulf from November 1990 to April 1991 as a motor 
vehicle driver.

The service medical records for his first period of active 
duty consist of a hospital report showing the veteran was 
treated for anemia.  The service medical records for his 
second period of active duty, November 2000 to July 2003, 
show that at the time of the entrance examination the back 
and psychiatric condition were clinically evaluated as 
normal.  The medical records show intermittent treatment for 
low back problems.  He was hospitalized in March 2002 for an 
adjustment disorder with depressed mood.  There was no 
diagnosis of PTSD.  In February 2003 the veteran underwent a 
medical board evaluation for a knee disorder.  The 
examination clinically evaluated his psychiatric disorder and 
spine as normal.

The veteran received a VA general medical examination in 
August 1992.  This examination does not indicate that the 
veteran had any diagnosis of, or complaints of, any back 
condition at that time.

A July 1994 service medical examination showed no abnormality 
of the back.

A report of a service medical examination undated showed 
limitation of motion of the lumbosacral spine.  It was 
remarked that the veteran had low back pain secondary to an 
injury in 1991.  The impression was chronic lumbosacral 
strain.  It was stated that he was 30 years old.  The record 
shows he was born in December 1964.

In April 1995, the veteran was seen at a VA medical facility 
requesting that his prescription be re-written.  He reported 
that he had been seen at Mt. Vernon for a back injury and 
wanted his medications filled by the VA.  

In April 1995, the veteran was seen requesting a refill of 
back injury medication prescriptions.  The veteran was 
diagnosed with a chronic lumbosacral strain, secondary to 
injury.

A further April 1995 VA outpatient treatment report indicates 
that the veteran reported that he sustained an injury to his 
back in 1991 in service, for which he was treated at the 
time, and has had intermittent low back pain since then.

Subsequently, the veteran received treatment at VA, private, 
and military facilities for various disorders, including low 
back pain.

In a November 1995 statement from a private chiropractor, the 
veteran reported that he was involved in a motor vehicle 
accident in service, while his truck was being fired upon by 
enemy forces.  The veteran reported low back pain which 
radiated down the posterior of both legs to the ankles, as 
well as neck pain that radiated to the head.  The 
chiropractor indicated that the veteran had diagnoses of 
traumatic cervical thoracic sprain/strain concomitant with 
cervical subluxations and cervical kyphosis, resulting in 
myalgia myositis and radiculitis neuritis bilaterally, and 
sacroiliac subluxation associated with paraspinal myospasms 
with bilateral sciatica and lumbago.  The chiropractor 
indicated that based on examination and complaints, an 
assessment of the veteran's condition and case history, with 
no earlier similar history, exhibits reasonable medical 
probability that the injury described by the veteran would 
have been the result of the type of incident the veteran 
experienced.  Therefore, the chiropractor indicated that it 
was his opinion that the veteran did receive an injury as a 
result of the accident which the veteran reported occurred in 
November 1990.  This chiropractor further indicated that the 
veteran showed marked general improvement in his symptom 
complex since the beginning of treatment; therefore, he was 
hopeful of a complete resolution of the veteran's condition.

In April 1996, the veteran was given an orthopedic consult.  
At that time, the veteran complained of chronic low back pain 
for six years.  The veteran was diagnosed with chronic 
mechanical low back pain, and referred to physical therapy.

In a July 1996 clinician assessment form, the veteran was 
noted to have complaints of bad dreams, nightmares and 
insufficient sleep.  It was proposed at that time that PTSD 
be ruled out.

In an August 1996 PTSD military history survey, the veteran 
reported that, as to stressful events he experienced in 
service, he had witnessed one female officer have her leg 
blown off by a mine, and experienced a truck accident.  He 
also indicated that he saw many burned bodies.

In an August 1996 social work note, the veteran indicated 
that he kept thinking about picking up prisoners and dead 
people.  He reported suicidal ideation, but no method.  He 
reported that he stays in his room by himself, worries about 
everything, and thinks about dying.  The veteran also 
reported feeling very depressed.  The veteran at that time 
was scheduled for several counseling groups.

A further August 1996 social work note indicates that the 
veteran reported that he was having memory problems.

In a statement dated September 1996, the veteran reported 
that he had been injured as a result of enemy action, but had 
not been awarded the Purple Heart.

In a January 1997 VA outpatient treatment record, the veteran 
noted he had received a back injury in service in November 
1990, at which time he was hospitalized for 4 days, and told 
he had a herniated disc.  The veteran was diagnosed with low 
back pain.

A January 1997 social work note indicates that the veteran 
reported depression and intrusive thoughts.

The veteran attended a PTSD education class in February 1997.

A social work statement dated March 1997 indicates that the 
veteran reported seeing many body parts, and burned bodies in 
Iraq, as well as being involved in a truck accident in which 
his assistant driver was seriously injured.  The veteran 
reported that he recalled blood everywhere, and he did not 
know if this man lived or died.

A March 1997 MRI of the veteran's lumbar spine noted mild 
scoliosis and small disc herniations at L4-5 and L5-S1, with 
no spinal stenosis.

A hearing was held before the undersigned Veteran's Law Judge 
in June 1998 sitting at Washington, D. C.  At that time, the 
veteran noted that he had been a truck driver during his 
active duty service from September 1990 to May 1991.  The 
veteran indicated that he was involved in a truck accident in 
January 1991, at which time another vehicle hit his vehicle 
causing his truck to flip over three or four times.  He 
reported that a Sergeant was with him in the cab, but he did 
not recall whether the sergeant was injured.  The veteran 
indicated that he felt he was in shock after the incident.  
He reported that he was driven to a hospital, and was 
admitted for a week, before he was released.  The veteran 
reported that he started having trouble with his back after 
the accident, including pain in his low back which went down 
his leg.  The veteran reported that he received treatment at 
the VA as early as May 1991 for his back problems.

Testifying as to stressful events he experienced in service, 
the veteran again talked about a truck accident in January 
1991, and indicated that people involved in that accident 
were injured, and some may have died.  The veteran also 
reported that, in February 1991, he witnessed a fellow 
solider step on a mine.  The veteran also reported that he 
recalled that a vehicle in his company was carrying dead 
bodies of fellow soldiers and enemy soldiers, although his 
vehicle carried only enemy prisoners.  The veteran reported 
that he had been told to stand guard duty one night over a 
truck containing dead bodies, but had told his supervisor he 
would not be able to, because he would "totally freak out."  
The veteran reported that he started having trouble with 
nightmares and dreams in 1991.

A March 1999 VA outpatient treatment report indicates that 
the veteran reported that his back was stable, but that he 
had reinjured it in March 1999, and continued to have 
discomfort.  Examination showed moderate tenderness in the 
lumbosacral region.  There was no deformity or evidence of 
trauma noted.  The veteran was diagnosed at that time with 
degenerative disc disease.

A statement from the Center for Unit Records Research dated 
January 2000 indicates that the death of a servicewoman in 
the veteran's company in January 1991 was unable to be 
verified, although it was confirmed that the veteran's 
company was involved in evacuating prisoners of war.

The veteran received a VA examination for his back in April 
2002.  At that time, the veteran reported that in 1991, while 
on active duty, he was driving a truck which turned over, 
resulting in a back injury.  The veteran also reported that 
he was hospitalized at a field hospital for one week, and 
then given medication and returned to regular duty.  The 
veteran also reported that he was treated in Washington, D.C. 
in 1991, and was advised to receive physical therapy, and 
told he had a herniated disc.  The veteran reported a further 
course of physical therapy from 1994 to 1995.  

The veteran reported that over his periods of employment, he 
averaged 10 days of being absent because of his low back 
problem every month.  The veteran at present complained 
primarily of occasional backache and stiffness.  He also felt 
a heaviness in his back while walking.  He reported flare-ups 
every one to two weeks.  He reported no difficulty lifting 
40-50 pounds.  

Upon examination, the veteran had flexion of the lumbosacral 
spine to 100 degrees and extension of 20 degrees.  Right and 
left lateral bending was 45 degrees.  Right and left lateral 
rotation was 45 degrees.  The veteran had a negative straight 
leg-raising test bilaterally to 90 degrees.  There was no 
motor loss noted in any major muscle group in either lower 
extremity.  The veteran walked without a limp and appeared to 
be in no pain.  The veteran got on and off the examining 
table and turned on the examining table without difficulty or 
any expression of discomfort.  He had diminished sensation in 
the entire right lower extremity and no dermatone 
distribution.  The veteran had a negative hip extension test 
bilaterally and complained of some discomfort to pressure of 
the spine at the dorsal lumbar level.  There appeared to be 
no spasm noted and no deformity noted of the spine.  There 
was no muscle tenderness noted.  Ankle jerks were +2 
bilaterally and +4 bilaterally at the knee with 
reinforcement.  X-rays of the veteran's spine taken at that 
time revealed abnormal lumbar lordotic curve.  The bone 
architecture was normal throughout.  The disc spaces were 
well preserved.  There was no facet degenerative joint 
disease noted at any level.  T

The examiner indicated that it appeared to him that the 
veteran's disability, which was little to minimal at present, 
was as likely as not related to the veteran's service.  The 
examiner indicated that he made this statement in view of a 
significant injury having occurred which required medical 
attention and a constant flow of medical care rendered since 
that time to date.  The examiner also noted an April 2001 MRI 
which revealed a mild bulge at the L4-L5 level and a small 
focal protrusion at the L5-S1 levels, neither level causing 
any encroachment.  The examiner indicated that, in light of 
the findings and history noted above, he felt this justified 
causal relationship.

A VA examination dated April 2003 indicates that the veteran 
reported that he had been seen for low back pain since 1997.  
The veteran reported that, at present, he had low back pain 
in the L1-2 level over the vertebral column, that comes and 
goes.  He had pain with running, lifting, walking and turning 
the wrong way.  When aggravated, his pain was 9/10 in 
intensity and lasted approximately 30 minutes, and was 
relieved with medication.  The examiner indicated that the 
veteran had a known herniated nucleus pulposus at L5-S1 and 
degenerative disc disease at L4-5 based on MRI done in April 
2001.  Upon examination, the examiner noted a full range of 
motion.  The veteran was non-tender to palpation over the 
vertebral column and had a negative straight leg-raising 
test.  Lower extremity strength/sensation was intact and 
symmetrical.  DTRs were 1+/1+.  There was a negative Babinski 
test.  The veteran had full weightbearing non-antalgic gait.  
The veteran was able to bear all of his weight on one foot.  
The veteran was able to walk on his toes, on his heels, and 
tandem walk.  The veteran was diagnosed with a herniated 
nucleus pulposes and degenerative disc disease, as noted 
above.  The examiner indicated that there was pain on 
weightbearing, but no decrease in range of motion.

In a substantive appeal received from the veteran in June 
2003, he indicated that he had driven a truck in service 
through enemy dead bodies, and as well that although he had 
witnessed a woman step on a grenade, he did not think she 
died.  The veteran again reiterated that he had been in a 
truck accident in service which had injured soldiers riding 
in the back of his truck.

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Low Back Disorder

The complete service medical records for the veteran's first 
period of active duty have not been furnished by the 
appropriate service department.  The veteran maintains that 
he injured his low back in a vehicular accident in the 
Persian Gulf in 1991.  The Board notes that the evidence of 
record shows that, since either late 1994 or early 1995, the 
veteran has consistently reported that he injured his back in 
service in 1991, in an accident, and that his back has hurt 
since that accident.  This is less than four years after 
service.  This history was not only related to VA and private 
medical personnel but also to military medical personnel.

Additionally, a private chiropractor in November 1995, and a 
VA examiner in April 2002, linked the veteran's current back 
disability to service injury based on the history of the 
veteran.  The Board finds that this history is credible.  
There is no evidence of any other injury to the back between 
1991 and 1995.  After reviewing the record the Board finds 
that the evidence is equipoise.  As such, the benefit of the 
doubt is in the veteran's favor.  38 C.F.R. § 3.102.  
Accordingly, service connection for a low back disorder is 
warranted.  

PTSD

The Board notes that, while the record shows that the veteran 
did attend at least one PTSD education workshop, and a note 
dated July 1996 proposed that a diagnosis of PTSD be ruled 
out, the veteran has never been diagnosed with PTSD.  The 
veteran was seen several times by social workers, in 1996 and 
1997, apparently for psychiatric treatment.  However, he has 
never been given a diagnosis of PTSD by either a social 
worker or a physician.  Additionally, the veteran re-entered 
active duty and served from November 2000 to July 2003.  
Although these service medical records indicate that the 
veteran was seen for an adjustment disorder with depressed 
mood. There was no diagnosis of PTSD.  Additionally, the 
medical board evaluation showed no evidence of PTSD.  With no 
evidence having been presented to indicate that the veteran 
currently has a diagnosis of PTSD, the Board finds that 
service connected cannot be granted for PTSD.

Thus, the Board finds that the preponderance of the evidence 
is against the grant of service connection for PTSD.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for post traumatic stress 
disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



